Name: Council Regulation (EEC) No 3058/82 of 8 November 1982 opening, allocating and providing for the administration of a Community tariff quota for certain hand-made products (1983)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 11 . 82 Official Journal of the European Communities No L 328/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3058/82 of 8 November 1982 opening, allocating and providing for the administration of a Community tariff quota for certain hand-made products ( 1983 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Regulation (EEC) No 3308/80 of 16 December 1980 on the replacement of the European unit of account by the ECU in Community legal instruments ( 1); Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate laid down for the tariff quota should be applied consistently to all imports until the quota is used up ; whereas a system of utilization of the Community tariff quota based on an allocation between the Member States concerned would, in the light of the principles oudined above, appear consistent with the Community nature of the quota; whereas, to represent as closely as possible the actual development of the market in the said goods, the allocation should follow proportionately the requirements of the Member States calculated both from statistics of imports from third countries during a representative reference period and according to the economic outlook for the tariff year in question; Whereas, as regards certain hand-made products, the European Economic Community has declared its readiness to open an annual duty-free Community tariff quota of an overall amount of 5 000 000 units of account with a limit of 500 000 units of account for each tariff heading or subheading in question; whereas, in pursuance of the Declaration of Intent concerning trade relations with certain Asian countries, the total amount of the quota and the maximum for each tariff heading or subheading were raised to 10 000 000 and 1 200 000 units of account respectively ; whereas products may, however, be admitted under the Community tariff quota only on the submission to the Community's customs authorities of a document issued by the recognized authorities of the country of manufacture certifying that the goods concerned are hand-made; whereas the specimen certificate of manufacture has been adapted to make it conform with the layout key recommended by the Economic Commission for Europe in Geneva for documents used in external trade; whereas it is accordingly appropriate to open the tariff quota in question with effect from .1 January 1983 up to the abovementioned amount, increased by 2 % to take account of the accession of the Hellenic Republic, and in accordance with Council Whereas, however, there is no specific classification of the said goods in the statistical nomenclatures; whereas it has thus been impossible to collect sufficiently precise and representative statistics ; whereas the extent to which the current Community tariff quota has been used is not such that the real requirements of each of the Member States can be firmly ascertained; whereas the only possibility is, therefore, to divide the tariff quota volume into nine parts, of which one each would be allocated to the Benelux countries, Denmark, H OJ No L 345, 20. 12 . 1980, p . 1 . No L 328/2 Official Journal of the European Communities 24 . 11 . 82 essential that it should return a significant percentage thereof to the reserve so as to avoid a part of the Community tariff quota remaining unused in one Member State when it could be used in others ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the administration of the shares allocated to that economic union may be carried out by any one of its members, the Federal Republic of Germany, Greece, France, Ireland, Italy and the United Kingdom, the last part being held in reserve to cover the later requirements of Member States which use up their initial shares; Whereas the initial shares may be used up at different rates ; whereas, therefore, to avoid disruption of supplies, any Member State which has almost used up its initial share should draw a supplementary share from the Community reserve ; whereas this must be done by each Member State as each one of its supplementary shares is almost used up, and as many times as the reserve allows; whereas the initial and supplementary shares must be valid until the end of the quota period; whereas this form of administration requires close collaboration between the Member States and the Commission, and the Commission must be in a position to follow the extent to which the tariff quota has been used up and inform the Member States accordingly; whereas this collaboration must be all the closer since it does not seem necessary, at present, to provide for special measures in this Regulation to avoid exceeding the maximum allocation of 1 200 000 ECU per tariff heading or subheading; Whereas if, at a given date in the quota period, a Member State has a considerable quantity left over, it is HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1983 , a Community tariff quota of a volume corresponding to a value of 10 200 000 ECU shall be opened for the products listed below, subject to a maximum of 1 200 000 ECU for each tariff heading or subheading in the list: CCT heading No Description 42.02 Travel goods ( for example trunks, suit-caÃ ¡es, hat-boxes, travelling-bags, rucksacks), shopping- bags, handbags, satchels , brief-cases , wallets, purses , toilet-cases , tool-cases, tobacco-pouches, sheaths, cases , boxes ( for example for arms, musical instruments, binoculars , jewellery , bottles , collars, footwear brushes) and similar containers , of leather or composition leather, of vulcanized fibre, of artificial plastic sheeting, of paperboard or of textile fabric: B. Of materials other than artificial plastic sheeting 42.03 Articles of apparel and clothing accessories , of leather or of composition leather : C. Other clothing accessories 44.24 Household utensils of wood 44.27 Standard lamps, table lamps and other lighting fittings , of wood ; articles of furniture, of wood , not falling within Chapter 94 ; caskets, cigarette boxes, trays , fruit bowls , ornaments and other fancy articles , of wood ; cases for cutlery , for drawing instruments or for violins , and similar receptacles , of wood ; articles of wood for personal use or adornment of a kind normally carried in the pocket, in the handbag or on the person ; parts of the foregoing articles, of wood 24. 11 . 82 Official Journal of the European Communities No L 328/3 CCT heading No Description 48.21 Other articles of paper pulp, paper, paperboard or cellulose wadding: D. Bed linen , table linen, toilet linen ( including handkerchiefs and cleansing tissues) and kitchen linen ; garments F. Other : I. Articles of a kind used for surgical , medical or hygienic purposes, not put up for retail sale II . Other Other woven fabrics of cottonex 55.09  Fabrics, hand-dyed or hand-printed by the 'batik ' method Carpets, carpeting and rugs, knotted (made up or not):58.01 A. Of wool or of fine animal hair : I. Containing a total of more than 10 % by weight of silk or of waste silk other than noil B. Of silk, of waste silk other than noil , of synthetic textile fibres , of yarn falling within heading No 52.01 or of metal threads C. Of other textile materials Embroidery, in the piece, in strips or in motifs Felt and articles of felt, whether or not impregnated or coated : 58.10 59.02 60.05 ex B. Other :  Carpets, mats Outer garments and other articles, knitted or crocheted, not elastic nor rubberized : A. Outer garments and clothing accessories : II . Other : b ) Other : 4 . Other outer garments : bb) Jerseys, pullovers , slip-overs , waistcoats, twinsets , cardigans, bed jackets and jumpers : 11 . Men's and boys': ex bbb) Of fine animal hair:  Jerseys, pullovers, slip-overs 22 . Women's , girls' and infants ': ex ccc) Of fine animal hair :  Jerseys, pullovers , slip-overs 11 ) Other outer garments : ex 61.01 ex 11 . Of wool or of fine animal hair  Ponchos in fine animal hair Men's and boys' outer garments : B. Other : " V. Other : b ) Overcoats, raincoats and other coats , cloaks and capes : ex 1 . Of wool or of fine animal hair :  Ponchos No L 328/4 Official Journal of the European Communities 24 . 11 . 82 CCT heading No Description ex 61.02 Women's, girls ' and infants' outer garments :  Garments, hand-dyed or hand-printed by the 'batik' method 61.02 Women's, girls ' and infants' outer garments : B. Other : II . Other : e) Other : 2 . Coats and raincoats ;' cloaks and capes : ex aa) Of wool or of fine animal hair :  Ponchos and capes in wool  Ponchos in fine animal hair 5 . Skirts, including divided skirts : ex aa) Of wool or of fine animal hair:  Skirts, skirtlengths, in wool 61.05 Handkerchiefs : A. Of cotton fabric, of a value of more than 15 ECU pel* kg net weight 61.06 Shawls, scarves , mufflers, mantillas, veils and the like 61.07 Ties, bow ties and cravats 61.11 Made up accessories for articles of apparel ( for example, dress shields , shoulder and other pads, belts , muffs , sleeve protectors , pockets), etc. 62.01 Travelling rugs and blankets 62.02 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : ex B. Other :  Cotton fabric articles, hand-dyed or hand-printed by the ' batik' method 62.02 Bed linen, table linen, tÃ ¶ilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : IV. Curtains and other furnishing articles : ex c) Of other textile materials :  Double curtains in wool 62.05 Other made-up textile articles ( including dress patterns) 64.05 Parts of footwear ( including uppers , in-soles and screw-on heels) of any material except metal ex 65.05 Hats and other headgear ( including hairnets) knitted or crocheted, or made up from lace, felt or other textile fabric in the piece (but not from strips), whether or not lined or trimmed :  Berets, in wool 66.02 Walking-sticks ( including climbing-sticks and seat-sticks), canes, whips, riding ­ crops and the like 24. 11 . 82 Official Journal of the European Communities No L 328/5 CCT heading No Description 68.02 Worked monumental or building stone, and articles thereof ( including mosaic cubes), other than goods falling within heading No 68.01 or within Chapter 69 : A. Worked monumental or building stone : IV. Carved 74.18 Other articles of a kind commonly used for domestic purposes, sanitary ware for indoor use and parts of such articles and ware, of copper 74.19 Other articles of copper 83.06 Statuettes and other ornaments of a kind used indoors, of base metal ; photography, picture and similar frames, of base metal ; mirrors of base metal : A. Statuettes and other ornaments of a kind used indoors 83.07 Lamps and lighting fittings, of base metal , and parts thereof, of base metal : B. Other ex 83.09 Clasps, frames with clasps for handbags and the like, buckles , buckle-clasps, hooks, eyes , eyelets, and the like, of base metal , of a kind commonly used for clothing, travel goods, handbags or other textile or leather goods ; "tubular rivets and bifurcated rivets, of base metal ; beads and spangles, of base metal :  Beads and spangles, of base meal , 83.11 Bells and gongs, non-electric, of base metal , and parts thereof of base metal 94.03 Other furniture and parts thereof 95.05 Worked tortoise-shell , mother of pearl , ivory, bone, horn , coral (natural or agglomerated) and other animal carving material , and articles of those materials : B. Other : II . Other 95.08 Worked vegetable or mineral carving material and articles of those materials ; moulded or carved articles of wax, of stearin, of natural gums or natural resins ( for example, copal or rosin) or of modelling pastes , and other moulded or carved articles not elsewhere specified or included ; worked, unhardened gelatin (except gelatin falling within heading No 35.03 ) and articles of unhardened gelatin : B. Other 97.02 Dolls : ex A. Dolls (dressed or undressed):  Dolls dressed in a folk costume representative of the country of origin 97.03 Other toys : working models of a kind used for recreational purposes : A. Of wood No L 328/6 Official Journal of the European Communities 24 . 11 . 82 forthwith, by notifying the Commission, draw a second share equal to 15 % of its initial share, rounded up where necessary to the next whole number, to the extent permitted by the amount of the reserve. 2 . Admission under this . quota shall, however, be granted only for products accompanied by a certificate recognized by the competent authorities of the Community and conforming to one of the examples in Annex I, issued by one of the recognized authorities of the country of manufacture appearing in Annex II and certifying that the goods in question are hand-made. 2 . If, after its initial share has been used up, 90 % of more of the second share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions set out in paragraph 1 , draw a third share equal to 7-5 % of its, initial share, rounded up where necessary to the next whole number. The goods must in addition be accepted as hand-made by the competent authorities of the Community. 3 . Within this Community tariff quota the Common Customs Tariff duties shall be totally suspended. 3 . If, after its second share has been used up, 90 % ormore of the third share drawn by a Member State has been used up, that Member State shall , in accordance with the same conditions, draw a fourth share equal to the third.Within the limits of this tariff quota , Greece shall applyduties calculated in accordance with the relevant provisions of the 1979 Act of Accession. This process shall continue to apply until the reserve is used up. Article 2 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw lower shares than those specified therein if there are grounds for believing that those specified may not be used up. It shall inform the Commission of its reasons for applying this paragraph . 1 . A first instalment of 6 580 000 ECU shall be allocated among the Member States; the respective shares of the Member States, which subject to Article 5 shall be valid from 1 January to 31 December 1983 , shall correspond to the following values: (ECU) Article 4 Supplementary shares drawn pursuant to Article 3 shall be valid until 31 December 1983 . Benelux Denmark Germany Greece France Ireland Italy United Kingdom 1 275 000 278 540 1 513 720 16 320 1 250 000 167 080 772 140 1 307 200 . Article 5 Member States shall return to the reserve, not later than 1 October 1983 , the unused portion of their initial share which, on 15 September 1983 , is in excess of 50 % of the initial amount. They may return a larger quantity if there are grounds for believing that such quantity might not be used. 2 . The second instalment of 3 620 000 ECU shall constitute the Community reserve. 3 . The provisions of Regulation (EEC) No 3308/80, and in particular Article 2 thereof, shall apply for the purposes of determining the equivalent value in national currencies of amounts expressed in ECU. Member States shall notify the Commission, not later than 1 October 1983 , of the total quantities of the said goods imported up to and including 15 September 1983 and charged against the Cqmmunity tariff quota and of any portion of their initial share returned to the reserve. Article 3 Article 61 . If 90 % or more of a Member State's initial share as specified in Article 2 ( 1 ), or . of that share minus the portion returned to the reserve where Article 5 is applied, has been used up, that Member State shall The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 24 . 11 . 82 Official Journal of the European Communities No L 328/7 3 . Member States shall charge imports of the said goods against their shares as and when such goods are entered with the customs authorities for free circulation. 4. The extent to which a Member State has used up its share shall be determined on the basis of imports charged in accordance with paragraph 3 . and 3 and shall , as soon as it has been notified, inform each State of the extent to which the reserve has been used up. It shall inform the Member States, not later than 5 October 1983 , of the amount still in reserve after amounts have been returned thereto pursuant to Article 5 . It shall ensure that the drawing which exhausts the reserve is limited to the balance available and to this end shall specify the amount thereof to the Member State making the last drawing. Article 8 At the Commission's request, Member States shall inform it of imports of the products concerned actually charged against their shares. Article 7 Article 9 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. 1 . Member States shall take all appropriate measures to ensure that supplementary shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares in the Community tariff quota . 2 . Member States shall ensure that importers of the said goods, established on their territory, have free access to the shares allocated to them. Article 10 This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 November 1982. For the Council The President H. CHRISTOPHERSEN No L 328/8 Official Journal of the European Communities 24. 11 . 82 BILAG /  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATOI  BIJLAGE I MODELLER TIL FREMSTILLINGSCERTIFIKAT MUSTER DER HERSTELLUNGSBESCHEINIGUNG Ã ¥Ã Ã Ã Ã ÃÃ Ã Ã Ã ¤Ã  Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã ©Ã  Ã Ã Ã ¤Ã Ã £Ã Ã Ã ¥Ã Ã £ MODEL CERTIFICATE OF MANUFACTURE MODÃ LES DE CERTIFICAT DE FABRICATION MODELLI DI CERTIFICATO DI FABBRICAZIONE MODELLEN VAN CERTIFICAAT VAN VERVAARDIGING 1 EksportÃ ¸r (navn , fuldstÃ ¦ndig adresse, land) 2 Nummer 00000 CERTIFIKAT VEDRÃRENDE VISSE KUNSTHÃ NDVÃ RKSPRODUKTER (HANDICRAFTS) udstedt med henblik pÃ ¥ opnÃ ¥else af prÃ ¦fe ­ rencetoldbehandling i Det europÃ ¦iske Ã ¸konomiske FÃ ¦llesskab 3 Modtager (navn , fuldstÃ ¦ndig adresse, land) 4 Fremstillingsland 5 Bestemmelsesland 6 Sted og dato for indskibning  transportmiddel 7 Supplerende oplysninger 8 NÃJE BESKRIVELSE AF VARERNE - MÃ ¦rker og numre - Antal kolli og deres art 9 Antal ( 1 ) 10 VÃ ¦rdi fob (2) I 1 1 DEN KOMPETENTE MYNDIGHEDS PÃ TEGNING Undertegnede erklÃ ¦rer, at ovenfor beskrevne forsendelse udelukkende indeholder kunsthÃ ¥ndvÃ ¦rksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere i det land , der er anfÃ ¸rt i rubrik nr. 4. 12 Kompetent myndighed (navn , adresse, land) Sted Dato (Underskrift) (Stempel) (1 ) AnfÃ ¸ r ,, h vo rv id t d e t dr ej er si g o m a n ta l dele, mete r , m 2 e lle r kilo. (2 ) I d e n valuta ,, d e r e r an fÃ ¸ rt i kobekon trakten . class="page"> 1 AusfÃ ¼hrer (Name, vollstÃ ¤ndige Anschrift , Land) 2 Nummer 00000 BESCHEINIGUNG FÃ R BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS) ausgestellt fÃ ¼r die Zulassung zur zoll ­ tariflichen Vorzugsregelung in der EuropÃ ¤ischen Wirtschaftsgemeinschaft 3 EmpfÃ ¤nger (Name, vollstÃ ¤ndige Anschrift , Land) 4 Herstellungsland 5 Bestimmungsland 6 Ort und Datum der Verladung  BefÃ ¶rderungsmittel 7 ZusÃ ¤tzliche Angaben 8 GENAUE BESCHREIBUNG DER ERZEUGNISSE - Zeichen und Nummern - Anzahl und Art der PackstÃ ¼cke 9 Menge ( 1 ) 10 Wert fob (2) 11 SICHTVERMERK DER ZUSTÃ NDIGEN BEHÃ RDE Der Unterzeichnende bescheinigt , daÃ  die vorstehend bezeichnete Sendung ausschlieÃ lich in lÃ ¤ndlichen Handwerks ­ betrieben des unter Nr. 4 angegebenen Landes handgearbeitete Waren enthÃ ¤lt . 12 ZustÃ ¤ndige BehÃ ¶rde (Name, vollstÃ ¤ndige Anschrift , Land) Ort Datum (Unterschrift) (Stempel) (1 ) Angeb en , o b e s si ch u m Stuck, Mete r , Q ua dr at m et er O de r K ilo gr am m hande lt .. (2 ) In d e r im K au fv er tra g an ge ge be ne n WÃ ¤hr ung . class="page"> 1 Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã ·, Ã Ã Ã Ã ±) 2 Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  00000 3 Ã Ã ±Ã Ã ±Ã »Ã ®ÃÃ Ã ·Ã  (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã ·, Ã Ã Ã Ã ±) Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã  Ã Ã £Ã Ã  Ã Ã ¦Ã Ã ¡Ã  Ã Ã ¡ÃÃ £Ã Ã Ã Ã  Ã Ã ¡Ã Ã ªÃ Ã Ã ¤Ã  Ã §Ã ÃÃ ¡Ã Ã ¤Ã Ã §Ã ÃÃ Ã £ (HANDICRAFTS) ÃÃ ±Ã Ã ±Ã ´Ã ¯Ã ´Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ¬ Ã ½Ã ¬ Ã Ã Ã ·Ã Ã ¹Ã ¼Ã µÃ Ã Ã µÃ ¹ Ã ³Ã ¹Ã ¬ Ã Ã ®Ã ½ Ã ­ÃÃ ¯Ã Ã µÃ Ã ¾Ã · Ã Ã ·Ã  Ã ¬ÃÃ ¿Ã »Ã ±Ã ²Ã ®Ã  Ã Ã ¿Ã  ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ¿Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¹Ã ºÃ ¿Ã  Ã ºÃ ±Ã ¸Ã µÃ Ã Ã Ã Ã ¿Ã  Ã Ã ·Ã  Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ¿Ã  4 Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã ; 5 Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  6 Ã ¤Ã ÃÃ ¿Ã  Ã ºÃ ±Ã ¯ Ã Ã Ã ¿Ã ½Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Ã ¬ÃÃ ¿Ã Ã Ã ¿Ã »Ã ®Ã   Ã Ã ­Ã Ã ¿Ã ½ Ã ¼Ã µÃ Ã ±Ã Ã ¿Ã Ã ¬Ã  7 Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± 8 Ã Ã Ã Ã ¤Ã Ã Ã Ã ¡Ã Ã £ Ã Ã Ã ¡ÃÃ Ã ¡Ã Ã ¦Ã  Ã ¤Ã ©Ã  Ã Ã Ã Ã Ã ¡Ã Ã ¥Ã Ã Ã ¤Ã ©Ã  - Ã £Ã ·Ã ¼Ã µÃ ¯Ã ± Ã ºÃ ±Ã ¯ Ã ¬Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯  'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ ±Ã ¯ Ã µÃ ¯Ã ´Ã ¿Ã  Ã Ã Ã ½ Ã ´Ã µÃ ¼Ã ¬Ã Ã Ã ½ 9 Ã Ã ¿Ã Ã  ­ Ã Ã ·Ã  O 10 'Ã Ã ¾Ã ¯Ã ± fob O 1 1 Ã Ã ÃÃ Ã ¥Ã ¡Ã ©Ã £Ã  Ã ¤Ã Ã £ Ã Ã ¡Ã Ã Ã ÃÃ Ã £ Ã ¥Ã Ã Ã ¡Ã Ã £ÃÃ Ã £ Ã  Ã ÃÃ ¿Ã ³Ã µÃ ³Ã Ã ±Ã ¼Ã ¼Ã ­Ã ½Ã ¿Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã µÃ ¯ Ã Ã Ã ¹ Ã ® Ã ¬ÃÃ ¿Ã Ã Ã ¿Ã »Ã ® Ã ¼Ã ­ Ã Ã ®Ã ½ ÃÃ ±Ã Ã ±ÃÃ ¬Ã ½Ã  ÃÃ µÃ Ã ¹Ã ³Ã Ã ±Ã Ã ® ÃÃ µÃ Ã ¹Ã ­Ã Ã µÃ ¹ Ã ¬ÃÃ ¿Ã ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã µÃ ¹Ã Ã ¿Ã Ã µÃ Ã ½Ã ¯Ã ±Ã  Ã ¬ÃÃ  Ã ¿Ã ¯Ã ºÃ ¿Ã Ã µÃ Ã ½Ã ¯Ã Ã µÃ  Ã Ã ®Ã  Ã Ã Ã Ã ±Ã  ÃÃ ¿Ã  Ã ¬Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã  Ã Ã µÃ Ã Ã ¬Ã ³Ã Ã ½Ã ¿ Ã ¬Ã Ã ¹Ã ¸ . 4. (') 'Ava &lt;J &gt; (1)Ã Ã ½Ã ±Ã Ã ­Ã Ã ±Ã µÃ ­Ã ¬Ã ½ÃÃ Ã Ã ºÃ ­Ã ¹Ã Ã ±Ã ¹ÃÃ µÃ Ã ¹Ã ¬Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã Ã Ã µÃ ¼Ã ±Ã Ã ¯Ã Ã ½,Ã ¼Ã ­Ã Ã Ã Ã ½,Ã Ã µÃ Ã Ã ±Ã ³Ã Ã ½Ã ¹Ã ºÃ Ã ½Ã ¼Ã ­Ã Ã Ã Ã ½Ã ®Ã ºÃ ¹Ã »Ã Ã ½. Ã ­Ã ¬ Ã ½ ÃÃ  Ã Ã º Ã µÃ ¹ Ã Ã ± Ã ¹ ÃÃ µÃ Ã ¯ ( Ã ¬Ã  Ã ¹Ã ¸ Ã ¼Ã ¿ Ã  Ã Ã µÃ ¼Ã ±Ã Ã ¯Ã Ã ½ ,, Ã ¼Ã ­Ã Ã Ã Ã ½, Ã Ã µ Ã Ã  Ã ±Ã ³ Ã  Ã ½Ã ¹ Ã ºÃ  Ã ½ Ã ¼Ã ­ Ã Ã  Ã  Ã ½ Ã ºÃ ¹Ã »Ã Ã ½ .. (2 ) Ã £ Ã Ã ¿ Ã ½Ã  Ã ¼Ã ¹ Ã Ã ¼ Ã ± Ã Ã ® Ã  Ã Ã Ã ¼Ã ²Ã ¬Ã Ã µÃ  Ã  ; ÃÃ Ã »Ã ®Ã Ã µÃ  Ã  .;. 1 2 (Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã ·, Ã §Ã Ã Ã ±) 'Ev Ã Ã ® ('Ã ¥ÃÃ ¿Ã ³Ã Ã ±Ã Ã ®) (Ã £Ã Ã Ã ±Ã ³Ã ¯Ã ´Ã ±) class="page"> 1 Exporter (Name, full address, country) 2 Number 00000 CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS) issued with a view to obtaining the benefit of the preferential tariff ­ regime in the European Economic Community I 3 Consignee (Name, full address, country) 4 Country of manufacture 5 Country of destination 6 Place and date of shipment  means of transport 7 Supplementary details 8 DETAILED DESCRIPTION OF GOODS - Marks and numbers  Number and kind of packages 9 Quantity ( 1 ) 10 FOB value (2) 1 1 CERTIFICATION BY THE COMPETENT AUTHORITY I , the undersigned, certify that the consignment described above contains only handicraft products (handicrafts) of the cottage industry of the country shown in box No 4. 1 2 Competent authority (Name , full address, country) At , on (Signature) (Seal) (1 ) In d ic a te w h e th e r in pieces, metre s , sq u a re m e tr e s o r kilogram s . (2 ) In th e cu rr e n cy of th e c o n tr a c t o f sale. class="page"> 1 Exportateur (Nom, adresse complÃ ¨te, pays) 2 NumÃ ©ro 00000 CERTIFICAT 3 Destinataire (Nom, adresse complÃ ¨te, pays) CONCERNANT CERTAINS PRODUCTS FACT Ã LA MAIN (HANDICRAFTS) dÃ ©livrÃ © en vue de l'obtention du bÃ ©nÃ ©fice du rÃ ©gime tarifaire prÃ ©fÃ ©rentiel dans la CommunautÃ © Ã ©conomique europÃ ©enne 4 Pays de fabrication 5 Pays de destination 6 Lieu et date d'embarquement  moyen de transport 7 DonnÃ ©es supplÃ ©mentaires 9 QuantitÃ © ( 1 )8 DÃ SIGNATION DÃ TAILLÃ E DES MARCHANDISES - Marques et numÃ ©ros  nombre et nature des colis 1 0 Valeur fob (2) 1 1 VISA DE L'AUTORITÃ  COMPÃ TENTE Je soussignÃ ©, certifie que l'envoi dÃ ©crit ci-dessus contient exclusivement des produits faits Ã la main par l'artisanat rural du pays indiquÃ © dans la case n ° 4. (1 ) In di qu er s' il s' ag it d 'u n n o m b re d Ã © pieces, de metr es , d e m 2 o u d e kilogramm es . (2 ) D an s la m o n n a ie d u co n tr a t d e vente. 12 AutoritÃ © compÃ ©tente (Nom, adresse complÃ ¨te, pays) A .. le (Signature) (Sceau) class="page"> 1 Esportatore (nome, indirizzo completo, paese) 2 Numero 00000 CERTIFICATO RELATIVO A TALUNI PRODOTTI FATTI A MANO (HANDICRAFTS) rilasciato per ottenere il beneficio del regime tariffario preferenziale nella ComunitÃ economica europea 3 Destinatario (nome, indirizzo completo, paese) 4 Paese di fabbricazione 5 Paese di destinazione 6 Luogo e data d' imbarco  Mezzo di trasporto 7 Dati supplementari 8 DESIGNAZIONE DETTAGLIATA DELLE MERCI - Marche e numeri  Numero e natura dei colli 9 QuantitÃ ( 1 ) 10 Valore fob (2) 11 VISTO DELL'AUTORITÃ COMPETENTE Il sottoscritto certifica che la partita descritta sopra contiene esclusivamente dei prodotti fatti a mano dall'artigianato rurale del paese indicato nella casella n. 4. 12 AutoritÃ competente (nome, indirizzo completo, paese) A il (Firma) (Sigillo) (1 ) In d ic a re s e si tr a tt a d i u n n u m e ro d i pezze ,, d i metr i ,, d i m 2 o d i chilogram mi . (2 ) N el la m o n e ta d e l co n tr a tt o d i vendi ta . class="page"> 1 Exporteur (naam, volledig adres, land) 2 Nummer 00000 CERTIFICAAT BETREFFENDE BEPAALDE MET HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS) 3 Geadresseerde (naam, volledig adres, land) afgeleverd methet oog op het bekomen van de voordelen van het regime der tariefpreferenties in de Europese Economische Gemeenschap 4 Land van vervaardiging 5 Land van bestemming 6 Plaats en datum van inlading  vervoermiddel 7 Bijkomende gegevens 8 NAUWKEURIGE OMSCHRIJVING VAN DEGOEDEREN -Merken en nummers aantal en soort 9 Hoeveel ­ heid (1 ) 10 fob waarde (2) 1 1 VISUM VAN DE BEVOEGDE AUTORITEIT: Ik ondergetekende, verklaar dat de hierna omschreven zending uitsluitend produkten bevat welke ten plattelande met handenarbeid in de huisindustrie zijn vervaardigd in het land aangeduid in vak nr. 4. (1 ) A an ta l a a n te du id en in stukken, mete rs , v ie rk an te m et er s of kilogramm en . (2 ) In d e m u n t v a n h et verkoopco ntract . 1 2 Bevoegde autoriteit (naam, volledig adres, land) Te de (Handtekening) (Stempel) class="page"> 24. 11 . 82 No L 328/23Official Journal of the European Communities BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Fremstillingsland Kompetent myndighed Herstellungsland ZustÃ ¤ndige BehÃ ¶rde Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  'Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± 'Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Country of manufacture Competent authority Pays de fabrication AutoritÃ © compÃ ©tente Paese di fabbricazione AutoritÃ competente Land van vervaardiging Bevoegde autoriteit Indien Indien ÃÃ ½Ã ´Ã ¯Ã ± India All India Handicrafts Board Inde India India Pakistan Pakistan Ã Ã ±Ã ºÃ ¹Ã Ã Ã ¬Ã ½ Pakistan Export Promotion Bureau Pakistan Pakistan Pakistan Thailand Thailand Ã ¤Ã ±Ã Ã »Ã ¬Ã ½Ã ´Ã · Thailand Department of Foreign Trade ThaÃ ¯lande Tailandia Thailand Indonesien Ministeriet for handel og kooperativer Indonesien Ministerium fÃ ¼r Handel und Genossenschaften ÃÃ ½Ã ´Ã ¿Ã ½Ã ·Ã Ã ¯Ã ± ' Indonesia Department of Trade and Cooperatives IndonÃ ©sie MinistÃ ¨re du commerce et des coopÃ ©ratives Indonesia Ministero del commercio e delle cooperative IndonesiÃ « Ministerie van Handel en CoÃ ¶peratieven Philippinerne Philippinen Ã ¦Ã ¹Ã »Ã ¹ÃÃÃ ¯Ã ½Ã µÃ  Philippines National Cottage Industries Development Authority (NACIDA) Philippines Filippine Filippijnen Iran Iran ' ÃÃ Ã ¬Ã ½ Iran The Institute of Standards and Industrial Research in Iran ( ISIRI ) Iran Iran Iran Sri Lanka Sri Lanka Ã £Ã Ã ¯-Ã Ã ¬Ã ½Ã ºÃ ± Sn Lanka Department for Marketing and Export Sri Lanka Promotion of Handicrafts of Sri Lanka Sri Lanka Sri Lanka No L 328/24 Official Journal of the European Communities 24 . 11 . 82 Fremstillingsland Kompetent myndighed Herstellungsland ZustÃ ¤ndige BehÃ ¶rde Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  'Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± 'Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Country of manufacture Competent authority Pays de fabrication AutoritÃ © compÃ ©tente Paese di fabbricazione AutoritÃ competente Land van vervaardiging Bevoegde autoriteit Uruguay Uruguay Ã Ã Ã Ã ¿Ã Ã ³Ã ¿Ã Ã ¬Ã · Uruguay DirecciÃ ³n general de comercio exterior Uruguay Uruguay Uruguay Bangladesh Bangladesch Ã ÃÃ ±Ã ³Ã ºÃ »Ã ±Ã ½Ã Ã ­Ã  Bangladesh Export Promotion Bureau Bangladesh Bangladesh Bangladesh Laos Laos Ã Ã ¬Ã ¿Ã  Laos Service national de l'artisanat et de l'industrie Laos Laos Laos Ecuador Ecuador ÃÃ Ã ·Ã ¼Ã µÃ Ã ¹Ã ½Ã Ã  Ecuador Ministerio de Industria , Comercio e IntegraciÃ ³n Ã quateur Ecuador Ecuador Paraguay Paraguay Ã Ã ±Ã Ã ±Ã ³Ã ¿Ã Ã ¬Ã · Paraguay Ministerio de Industria y Comercio Paraguay Paraguay Paraguay Panama Panama Ã Ã ±Ã ½Ã ±Ã ¼Ã ¬Ã  Dam Om CÃ ¡mara de comercio e industrias de PanamÃ ¡  DirecciÃ ³n de comercio X dÃ Ã ±md Panama interior y exterior Panama Panama El Salvador El Salvador Ã Ã » Ã £Ã ±Ã »Ã ²Ã ±Ã ´Ã Ã  El Salvador DirecciÃ ³n de comercio internacional El Salvador El Salvador El Salvador 24 . 11 . 82 Official Journal of the European Communities No L 328/25 Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde 'Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± 'Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Malaysia Malaysia Ã Ã ±Ã »Ã ±Ã ¹Ã Ã ¯Ã ± Malaysia Malaysia Malaisia MaleisiÃ « Malaysian Handicraft Development Corporation Bolivia Bolivien Ã Ã ¿Ã »Ã ¹Ã ²Ã ¯Ã ± Bolivia Bolivie Ministerio de Industria , Comercio y Turismo  Instituto boliviano de pequeÃ ±a industria y artesanÃ ­a Bolivia Bolivie ' Honduras Honduras 'Ã Ã ½Ã ´Ã ¿Ã Ã Ã ± Honduras Honduras Honduras Honduras DirecciÃ ³n general de comercio exterior Peru Peru Ã Ã µÃ Ã ¿Ã  Peru PÃ ©rou PerÃ ¹ Peru Ministerio de Industria y Turismo Chile Chile Ã §Ã ¹Ã »Ã ® Chile Chili Cile. Chili Servicio de cooperaciÃ ³n tÃ ©cnica (SERCOTEC) Guatemala Guatemala Ã Ã ¿Ã Ã ±Ã Ã µÃ ¼Ã ¬Ã »Ã ± Guatemala Guatemala Guatemala Guatemala DirecciÃ ³n de comercio interior y exterior Argentina Argentinien 'Ã Ã Ã ³Ã µÃ ½Ã Ã ¹Ã ½Ã ® Argentina Argentine Argentina ArgentiniÃ « Secretaria de Estado y comercio y negociaciones econÃ ³micas inter ­ nacionales Mexico Mexiko Ã Ã µÃ ¾Ã ¹Ã ºÃ  Mexico Mexique Messico Mexico Secretario de Comercio